Citation Nr: 0114183	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
1994, for a grant of a total rating based upon individual 
unemployability (TDIU) due to the veteran's service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a finding of permanence of the veteran's 
100 percent schedular rating for PTSD or TDIU.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969, 
and from April 1990 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted TDIU based upon the veteran's service-
connected PTSD, effective August 25, 1994.  The veteran 
appeals for an earlier effective date for the TDIU and 
entitlement to a finding of permanence of the 100 percent 
schedular rating for PTSD or the TDIU.  The RO in Fort 
Harrison, Montana, now has jurisdiction over the veteran's 
claims file.


FINDINGS OF FACT

1.  The veteran was discharged from service on April 30, 
1992; the RO subsequently granted service connection for 
PTSD, effective from May 1, 1992; PTSD is his only service-
connected disability.

2.  The veteran filed a claim for a TDIU in November 1992, 
and the evidence on file shows that his PTSD has precluded 
his ability to obtain and sustain substantially gainful 
employment since May 1, 1992. 

3.  The veteran's total disability due to PTSD is not 
permanent in nature. 


CONCLUSIONS OF LAW

1.  The criteria for an effective of May 1, 1992, for a grant 
of TDIU due to the veteran's service-connected PTSD, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. §  
3.400 (2000); Veterans Claims Assistance Act, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).
2.  The criteria for permanence of the veteran's 100 percent 
schedular rating for PTSD or TDIU have not been met.  
38 C.F.R. §  3.340(b) (2000); Veterans Claims Assistance Act 
, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was granted for PTSD by a 
June 1994 rating decision, which assigned a 30 percent 
disability rating, effective the day after his separation 
from service or May 1, 1992.  The veteran appealed this 
decision to the Board, contending that he was entitled to a 
higher disability rating.  A June 1995 Hearing Officer's 
Decision increased the evaluation of the veteran's service-
connected PTSD from 30 to 70 percent, effective May 1, 1992.  
In January 1999, the Board remanded the veteran's claim for 
additional development.  Thereafter, the January 2000 rating 
decision granted a TDIU due to the veteran's PTSD, effective 
August 25, 1994.  In making this determination, the RO found, 
in part, that the medical evidence showed that August 25, 
1994, was the earliest date ascertainable for a finding of 
unemployability due to PTSD.

The evidence on file at the time of the January 2000 rating 
decision includes the following:

The veteran's service medical records from his second period 
of active service.  Among other things, these records include 
an April 1992 letter from a clinical psychologist who noted 
that the veteran was initially referred for evaluation in 
February 1992 after significant occupational performance 
problems appeared and that the evaluation revealed a high 
level of interpersonal conflict and the need for stress 
reduction.  The psychologist noted that the veteran then 
attended a class on stress management; that a directed 
evaluation was then requested by his squadron, which reported 
him to be increasingly argumentative and uncooperative; and 
that interview revealed that he was very agitated and highly 
blaming of the National Guard, with little insight into his 
own behavior.  The veteran reported hyper-vigilance and an 
exaggerated startle response, recurrent vivid dreams of 
wartime experiences, and a feeling that he was again in the 
"combat mode."

The psychologist reported that the veteran underwent testing 
(the Minnesota Multiphasic Personality Inventory - 2, Millon 
Clinical Multiaxial Inventory, and the Sixteen Personality 
Factor Questionnaire), which suggested that he had strong 
interpersonal mistrust and paranoid ideation.  High anxiety 
level and sociopathic traits were also indicated.  The 
psychologist noted that a personality disorder (paranoid?) 
was highly likely and that the veteran also had PTSD 
symptoms.  Further, the psychologist was concerned with the 
tangential thought processes, impulsivity, pressured speech, 
and poor judgment.  It was noted that the National Guard 
planned to relieve the veteran of active duty service due to 
his work problems.

The veteran was transferred from Malmstrom Air Force Base to 
Madigan Army Hospital in April 1992 with the diagnosis of 
PTSD.  The April 1992 admitting diagnosis was rule out 
PTSD/depression.  Inpatient evaluation resulted in a 
diagnosis of narcissistic personality disorder.  The veteran 
was ultimately separated from his second period of active 
service on April 30, 1992, due to unsatisfactory performance.

In May 1992, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
entitlement to service connection for PTSD.

Private medical records from Mental Health Services, Inc., 
dated from February to March 1992, were received by the RO in 
May 1992.  These records include diagnoses of PTSD (primary 
diagnosis) and adjustment disorder with depressed mood 
(secondary diagnosis; rule out passive- aggressive 
personality disorder).  

The veteran was hospitalized twice in May 1992 at the Fort 
Harrison, Montana, VA Medical Center (VAMC) and again in June 
1992 at the Sheridan, Wyoming VAMC.  Discharge diagnoses 
included PTSD and a bipolar disorder.  The Global Assessment 
of Functioning (GAF) scores ranged from 45 to 60.  GAF scores 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting)or 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  GAF 
scores from 51 to 60 reflect moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Additionally, it was noted that the veteran was 
discharged against medical advice in June 1992, and that "he 
cannot return to work at this time."

VA outpatient treatment records from May 1992 show that the 
veteran received continued treatment for PTSD.  The diagnoses 
reflected in those records include PTSD, manic depression, a 
bipolar disorder, and an adjustment disorder with anxiety.

In July 1992, R.J. B., Ph.D., reported that the veteran had 
been diagnosed with PTSD and bipolar disorder and that the 
bipolar disorder was currently being treated "with 
success."  The physician opined that "as the claimant's 
bipolar disorder appears to be well controlled, primarily 
limitation would be secondary to PTSD."  It was noted that 
despite his PTSD problems, the veteran had been able to 
function reasonably well over the years; that he had worked 
for varying lengths of time, and that he was recently in the 
National Guard but was let go.  The psychologist further 
reported that the veteran's social functioning was somewhat 
problematic, that he had occasional temper outbursts, that he 
was able to interact with other Vietnam veterans, and that he 
could present reasonably well socially.  It was reported that 
his concentration was somewhat variable, but that under low-
stress conditions it should be no more than slightly limited.  
It was noted that activities of daily living were only 
slightly restricted, that he had moderate difficulties in 
maintaining social functioning, that he seldom had 
deficiencies of concentration, persistence, or pace resulting 
in failure to complete tasks in a timely manner, and that the 
evidence was insufficient to determine the degree of 
limitation regarding episodes of deterioration or 
decompensation in work or work-like settings which cause the 
individual to withdraw from that situation or to experience 
exacerbation of signs and symptoms.
Private treatment records from Southern Hills Counseling 
Center, Inc., which cover a period from October to November 
1992, include diagnoses of PTSD, cluster B personality 
traits, and a notation to obtain records to confirm the 
diagnosis of bipolar disorder.  A psychiatrist opined that 
the veteran had symptoms of PTSD and possibly symptoms of a 
borderline personality disorder.  Current and past year GAF 
was reportedly 60.

The veteran was hospitalized from October to November 1992 at 
the Louisville, Kentucky VAMC.  Final diagnosis included 
PTSD.  GAF at the time of admission was 40.  He was again 
hospitalized at the same facility from November 1992 to 
December 1992 for a four week PTSD program.  Final diagnosis 
was PTSD and bipolar disorder and it was noted that the 
hospitalization was primarily for treatment of PTSD.  The 
hospital report showed that the veteran could return to full 
employment within three months.  

The veteran submitted a VA Form 21-526, which was received by 
the RO in November 1992.  He indicated at that time that he 
was totally disabled and unemployable due to PTSD and that he 
last worked on April 30, 1992 (day of his separation from 
service).  He reported no employment experience; he also 
noted that he had two years of college. 
  
The veteran underwent a VA psychiatric examination in 
February 1993.  At the time of this examination, the veteran 
submitted a statement, as well as supporting lay statements, 
that he had been unable to hold a job for any length of time 
after both of his periods of active service.  The examiner 
noted that certain disorders could "mimic" the symptoms of 
PTSD and that the veteran's clinical picture was complicated, 
with significant symptoms of affective disturbance related to 
his bipolar disorder as well as prominent personality 
pathology.  Following examination of the veteran, the 
examiner diagnosed PTSD; bipolar disorder, mixed; and 
personality disorder, not otherwise specified with prominent 
antisocial and schizotypal traits.  Additionally, the 
examiner noted that the veteran was fixated on receiving VA 
benefits.  When the same examiner examined the veteran in 
June 1993, the diagnoses were bipolar disorder; mixed 
personality disorder, not otherwise specified, with prominent 
antisocial and schizotypal traits.  The examiner commented 
that, while the veteran had some complaints suggestive of 
PTSD, his prominent characterological pathology as well as a 
long and well-documented history of bipolar disorder appeared 
to be the principal cause of any social or industrial 
incapacity.  Additionally, it was noted that the issue of 
secondary gain should be considered prominent as well as 
exaggeration of symptoms.
A  May 1993 report from R. I. H., M.D., stated that the 
veteran had been diagnosed with PTSD and manic depressive 
illness, that he had not worked in a year, and that he had 
reportedly had 25 jobs since 1969.  Diagnostic impression was 
PTSD, intermittent explosive disorder, and bipolar disorder, 
and personality disorder, not otherwise specified.

A March 1994 a board of two VA examiners reported that the 
veteran met the criteria for a diagnosis of PTSD.  Diagnostic 
impression was PTSD, chronic; bipolar disorder, and history 
of alcohol abuse.  The examiners noted that the bipolar 
disorder was diagnosed prior to service and was aggravated by 
the veteran's service experience.  A second physician noted 
that he had seen the veteran and agreed with the 
aforementioned diagnosis.

                                                 I.  Earlier 
Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1)-(2).  Servello v. Derwinksi, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).
In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
application is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.


Analysis.  As an initial matter, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, among other things, eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  Further, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Act, or filed before the 
date of enactment and not yet final as of that date.  Here, 
while the RO did not have the benefit of the specific 
provisions of the VCAA when it adjudicated the case below, 
the Board finds that the obligations contained in this law 
have been fulfilled.  First of all, the VCAA made no changes 
to the criteria concerning the assignment of effective dates.  
Moreover, the veteran was informed of these requirements, as 
well as the requirements for a TDIU, by the May 2000 
Statement of the Case.  The veteran has not indicated the 
existence of any pertinent evidence not on file which would 
support his claim for an earlier effective date for the grant 
of TDIU.

In the instant case, the Board concludes that the veteran is 
entitled to an effective date of May 1, 1992, for a grant of 
TDIU due to his service-connected PTSD.

It was reported upon discharge from the June 1992 VA 
hospitalization that the veteran could not return to work at 
that time.  It was subsequently reported in a discharge 
summary relating to the veteran's VA hospitalization from 
October to November 1992 that the veteran could return to 
full employment within three months.  While the examiner who 
conducted the February and June 1993 VA psychiatric 
examinations noted that the issue of secondary gain should be 
considered prominent as well as exaggeration of symptoms, it 
is pertinent to note that the veteran was hospitalized twice 
in May 1992, in June 1992, from October to November 1992, and 
from November to December 1992, for psychiatric evaluation 
and treatment, primarily for a bipolar disorder and PTSD.  
The July 1992 statement from a private physician indicated 
that the evidence was insufficient to determine the degree of 
limitation regarding episodes of deterioration or 
decompensation in work or work-like settings, which caused 
the veteran to withdraw from that situation or to experience 
exacerbation of signs and symptoms.  While the physician 
opined that the veteran's bipolar disorder appeared to be 
well controlled and that, despite his PTSD problems, he had 
been able to function reasonably well over the years and had 
worked for varying lengths of time, it was also noted that he 
was unable to continue with the National Guard because of 
work problems.   

The only two physicians who addressed the question of 
employability during the period of time in question both 
opined that the veteran was unable to work, albeit one of the 
psychiatrists indicated that it was only for a 3 month 
period.  While there is some clinical evidence of subsequent 
improvement, such was clearly temporary as the overall 
disability picture was one of a deteriorating nature.  The 
fact that the veteran was hospitalized on multiple occasions 
in 1992 and 1993 for psychiatric treatment obviously supports 
his claim that he was unable to work.  The Board finds that 
the preponderance is at least in equipoise as to whether the 
veteran's service-connected PTSD was productive of total 
industrial impairment beginning on May 1, 1992, the day after 
his separation from service.  As he filed his claim within a 
year of this date, the correct effective date for the TDIU is 
May 1, 1992.


II. Permanence

Background.  A January 1995 "counseling record - narrative 
report" from Work Able, Inc. and D. H., M.A., stated that 
the veteran's PTSD symptoms negative affected his daily 
functioning and, consequently his ability to acquire and 
maintain gainful employment.  Moreover, the evaluator 
reported that he was uncertain regarding the potential for 
employability and that, overall, it was his opinion that the 
veteran was sufficiently fragmented and disassociated to 
experience difficulties with academic or vocational 
endeavors.  Finally, the report indicated that, with 
continued treatment, the veteran's thinking and goals might 
become more focused.

A June 1995 "Work Evaluation Final Report" from the 
Evansville Association for the Blind (EAB) reflects that the 
veteran was referred for vocational evaluation utilizing work 
trials within that facility.  The evaluation was conducted by 
a work adjustment supervisor, vocational counselor, 
administrative assistant, and an evaluator with a B.S., 
C.P.C.  It was noted that the veteran's symptomatology seemed 
to increase the longer he was in the program and that it 
would be best to discontinue.  It was EAB's opinion that the 
veteran was unemployable even at the sheltered level at this 
time.

By letter dated in July 1995, a VA counseling psychologist 
reported that the veteran had undergone evaluation by 
Vocational Rehabilitation and Counseling.  The counseling 
psychologist stated that he had determined that the veteran's 
participation in the Chapter 31 program was not feasible and 
that the veteran was now, and for the foreseeable future, 
unemployable.

The veteran underwent a new VA psychiatric examination in 
January 1996.  At this examination, the veteran asserted, 
among other things, that he was unemployable at that time 
because of his PTSD.  Following examination of the veteran, 
the examiner stated that the diagnosis was consistent with 
PTSD.  Additionally, the examiner commented that the veteran 
was having a lot of symptoms at that time by report; that he 
was able to present himself in this interview, but was angry 
most of the time; and that he was at least moderate to 
significant symptoms by history.  The examiner noted that the 
veteran's functioning was in the 60 to high 50 range.  
Further, the examiner stated that, although the veteran was 
isolated, and vocational rehabilitation data said that he had 
significant problems with employability, he was able to take 
care of himself.

Private treatment records were added to the file from P. W., 
M.S.W., which cover a period from May 1996 to May 1997.  
These records reveal that the veteran had been treated on a 
regular basis for multiple complaints.  The social worker 
noted that the veteran suffered from PTSD accompanied by 
depression.  Diagnoses included PTSD and major 
depression/major depressive disorder, recurrent.  In May 
1996, the veteran's GAF score was 55, while his GAF scores 
thereafter were 48.

In an August 1997 letter, P. W., M.S.W., stated that the 
veteran had difficulties managing his feelings appropriately, 
setting appropriate boundaries, and accepting the boundaries 
established by others with the most pronounced problems when 
dealing with authority figures or issues of control.  
Furthermore, the social worker reported that even if he were 
able to obtain employment, the aforementioned conditions made 
it a virtual certainty that he would be unable to retain his 
job for more than a few weeks due to the high likelihood of 
conflicts between himself, his supervisor, and his co-
workers.  The social worker concluded that it "is my opinion 
that [the veteran] is not employable at this time because of 
the lability of his mood, limited insight, poor problem 
resolving ability related to potential relationship 
conflicts, and elevated anxiety, all secondary to his PTSD."

The veteran underwent a new VA psychiatric examination in 
August 1997.  Among other things, the examiner noted that the 
veteran was angry and somewhat uncooperative during most of 
the examination refusing to participate in certain tests.  
The examiner noted that his thinking process was distorted, 
and that he exaggerated statements.  Diagnosis following 
examination was PTSD with moderate symptomatology, without 
medication management at this time.  It was reiterated that 
the veteran was uncooperative in taking medication.  
Additionally, the examiner noted that the veteran was 
functioning in the GAF 50 range, but that it was hard to 
assess whether this was a consistent level of functioning 
over a consistent period of time.

A January 1998 report of treatment P. W., M.S.W. (the social 
worker noted above) noted that the veteran's diagnoses were 
PTSD and major depressive disorder, recurrent.  The current 
GAF assigned was 43.
At the time of a May 1998 VA examination, it was noted that 
the  veteran was not currently taking any mood stabilizer.  
It was also noted that he had had inpatient psychiatric 
treatment on numerous occasions and that the overall level of 
interpersonal adjustment was rated as consistently immature 
and poorly socialized.  The examiner commented that she could 
not locate in the file a psychological evaluation and that 
such would be "immensely useful" in determining the 
veteran's exact diagnosis.  The examiner agreed that the 
veteran met the criteria for PTSD and that his bipolar 
disorder was certainly exacerbated by his experiences in 
Vietnam, while noting that it was clear that much of the 
veteran's current difficulty in maintaining employment 
stemmed from his untreated bipolar disorder.  The diagnosis 
was PTSD, moderate, chronic; and bipolar disorder, manic 
depressive type.  GAF was 55.

In August 1999, the Board remanded the veteran's increased 
rating claim for additional development, to include a new 
examination.

Thereafter, the  veteran underwent a new VA psychiatric 
examination in May 1999, which was conducted by the same 
examiner who conducted the May 1998 examination.  Further, it 
was noted that the veteran's medical records were available 
and reviewed at the time of the examination.  

On mental status examination, it was noted, among other 
things, that the veteran's overall activity pattern seemed to 
fluctuate between heightened activity levels and decreased 
activity levels.  Overall level of interpersonal adjustment 
was rated as consistently immature and poorly socialized.  It 
was noted that he had problems in peer relationships, marital 
relationships, educational interactions, occupational 
interactions, and interactions with authority in general.  
Moreover, it was noted that he had a past positive history 
for antisocial behavior which included threats to assault and 
domestic violence charges and convictions, as well as a past 
positive history for indiscriminate risk taking and expansive 
behavioral kinds of activities.  

Based on the foregoing, the examiner diagnosed bipolar 
disorder, manic-depressive type; PTSD, moderate, chronic; and 
alcohol dependence, episodic.  Further, the examiner stated, 
in regard to environmental and psychosocial problems, that 
the veteran had significant impairment in all life areas.  
GAF score was 55.  Further, the examiner stated that GAF 
without bipolar disorder was unable to be estimated.

Additional VA outpatient treatment records were also added to 
the file which cover a period from December 1998 to January 
2000.  These records show psychiatric treatment for PTSD.  In 
December 1998, the veteran was assigned a GAF of 42.  He was 
assigned GAF of 45 in May and September 1999.  Also in May 
1999, the Chief of the Psychiatry Service noted that the 
recommendations included support of a total disability PTSD 
claim.  Records dated in January 2000 assigned a GAF score of 
45.  Further, it was stated that the veteran was unable to 
sustain employment or relationship due to paranoid thinking, 
irritability, and grandiosity.

Also added to the file was a new statement from P. W., 
M.S.W., dated in January 2000.  In short, the social worker 
asserted that the veteran's psychiatric problems were 
entirely due to PTSD, and not a bipolar disorder.

Legal Criteria.  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or the sight of both eyes, or permanently helpless or 
bedridden constitutes permanent total disability.  Diseases 
and injuries of long-standing, which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  Permanent total disability ratings may 
not be granted as a result of any incapacity from acute 
infectious disease, accident, or injury, unless there is 
present one of the recognized combinations or permanent loss 
of use of extremities or sight, where the person is in the 
strict sense permanently helpless or bedridden, or when it is 
reasonably certain that a subsidence of the acute or 
temporary symptoms will be followed by reducible totality of 
disability by way of residuals.  The age of the disabled 
person may be considered in determining permanence.  
38 C.F.R. § 3.340(b).


Analysis.  While the medical evidence shows that the 
veteran's PTSD is productive of total industrial impairment, 
and VA has already established the veteran's entitlement to a 
TDIU, the preponderance of the evidence is against the 
veteran's claim that his PTSD is permanently disabling, 
within the meaning of the applicable regulation.  That is, 
the relevant medical evidence does not show that he has 
psychiatric impairment that is reasonably certain to continue 
throughout his life.  Medical records and examination reports 
tend to show that the severity of the veteran's PTSD 
symptomatology has fluctuated since the early 1990s.  For 
example, GAF scale scores have varied from the 40 to 60, 
which reflects moderate to severe impairment.  The veteran's 
PTSD is obviously not manifested by the any of the physical 
defects cited as examples of permanent and total disability 
in 38 C.F.R. § 3.340(b), such as loss or loss of use of both 
hands, or of both feet, or of one hand and one foot, or the 
sight of both eyes, and there is no medical evidence to 
suggest his PTSD renders him permanently helpless or 
bedridden.  Diseases and injuries of long-standing, which are 
actually totally incapacitating, will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
total disability ratings may not be granted as a result of 
any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, where the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by reducible totality of disability by way of 
residuals.  Id.  There is no medical evidence of record to 
indicate that the veteran's PTSD is manifested by such 
impairment.  It is also pertinent to note that the veteran is 
52 yeas old; the age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).

As the preponderance of the evidence is against the claim 
that the veteran's totally disabling PTSD is permanent in 
nature, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.   Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date of May 1, 1992, for assignment of a TDIU, 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

Entitlement to a finding of permanence of the veteran's 100 
percent schedular rating for PTSD or TDIU is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

